Case: 16-12400   Date Filed: 02/15/2017   Page: 1 of 5




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12400
                        Non-Argument Calendar
                      ________________________

                        Agency No. 024158-14 L



CHRISTOPHER E. HUMINSKI,

                                                            Petitioner-Appellant,

                                 versus

COMMISSIONER OF INTERNAL REVENUE,

                                                        Respondent-Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S.Tax Court
                       ________________________

                            (February 15, 2017)

Before MARCUS, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 16-12400       Date Filed: 02/15/2017       Page: 2 of 5


       Christopher Huminski, proceeding pro se, appeals from the U.S. Tax Court’s

orders: (1) granting the Commissioner’s motion for summary judgment and

sustaining its proposed levy to collect Huminski’s unpaid tax liabilities for tax

years 2005 through 2010; and (2) denying Huminski’s related motion to vacate or

revise.1 On appeal, Huminski argues that the Tax Court erred by granting

summary judgment in favor of the Commissioner because “the IRS deliberately

manufactured false evidence” when it calculated his tax deficiencies for tax years

2005 through 2010. He also challenges the Tax Court’s denial of his

reconsideration motion. According to Huminski, this motion “challenged the

integrity of the tax court proceedings on the basis that the actions of [the IRS]

perpetrated a fraud on the court,” and this fraud resulted in an incorrect calculation

of his tax deficiencies. Accordingly, he argues that the Tax Court erred by

summarily rejecting his fraud-on-the-court argument without allowing him the

opportunity to conduct discovery to obtain those materials. Finally, Huminski

assigns error to the Tax Court’s failure to “state its findings of fact” with respect to

his fraud-on-the-court argument.




       1
          Huminski’s appeal in this case is related to his appeal in Case No. 16-11677. The
related appeal in Case No. 16-11677 concerns the U.S. Tax Court’s denial of: (1) Huminski’s
“motion for leave to vacate” the Tax Court’s November 2012 order accepting the
Commissioner’s deficiency calculations following Huminski’s petition for a redetermination of
tax deficiencies for tax years 2005 through 2008; and (2) his related motions for reconsideration
thereof.
                                               2
               Case: 16-12400     Date Filed: 02/15/2017    Page: 3 of 5


      We review de novo the Tax Court’s grant of summary judgment, reviewing

the facts and applying the same legal standards as the Tax Court. Baptiste v.

C.I.R., 29 F.3d 1533, 1537 (11th Cir. 1994). We review the Tax Court’s denial of

leave to file a motion to vacate for abuse of discretion. Davenport Recycling

Associates v. C.I.R., 220 F.3d 1255, 1258 (11th Cir. 2000). The Tax Court’s denial

of a motion for reconsideration is also reviewed for an abuse of discretion. See

Byrd’s Estate v. C.I.R., 388 F.2d 223, 234 (5th Cir. 1967). We liberally construe

briefs filed by pro se litigants. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008). However, we may affirm the Tax Court’s decision “on any ground that

finds support in the record.” Long v. Commissioner of IRS, 772 F.3d 670 (11th Cir.

2014).

      During a collection due process hearing, a taxpayer is accorded certain, but

limited, procedural safeguards in collection matters. A taxpayer may raise “any

relevant issue relating to the unpaid tax or the proposed levy.” 26 U.S.C. §

6330(c)(2)(A). However, a taxpayer may only challenge the existence or amount

of the underlying tax liability if he “did not receive any statutory notice of

deficiency for such tax liability or did not otherwise have an opportunity to dispute

such tax liability.” 26 U.S.C. § 6330(c)(2)(B).

      The Tax Court did not err by granting the Commissioner’s motion for

summary judgment and sustaining the IRS’s proposed levy. In this case, the only


                                           3
                Case: 16-12400       Date Filed: 02/15/2017       Page: 4 of 5


challenge that Huminski has raised to the IRS’s collection process, both in the Tax

Court and on appeal, is his argument that the IRS committed fraud on the Court

when it calculated his tax deficiencies for tax years 2005 through 2010. However,

Huminski unsuccessfully challenged his tax liability for tax years 2005 through

2008 in his previous Tax Court case. Furthermore, as Huminski affirmatively

concedes, the Commissioner issued him—and he received—statutory notices of

deficiency for tax years 2009 and 2010 in 2013. However, Huminski did not file a

petition in the Tax Court challenging the 2009 or 2010 tax deficiencies and

penalties within the 90 day time limitation. Accordingly, Huminski was precluded

from challenging his underlying tax liability in the instant collection action,

because he received statutory notices of deficiency for all of the relevant tax years

and had an opportunity to dispute same. See 26 U.S.C. § 6330(c)(2)(B).2 Thus, the

Tax Court did not err by granting the Commissioner’s motion for summary

judgment based on § 6330(c)(2)(B).

       Likewise, the Tax Court did not abuse its discretion by denying Huminski’s

motion for reconsideration. See Byrd’s Estate, 388 F.2d at 234. The only argument

Huminski raised in this motion was that the Tax Court erred by failing to make

2
        As mentioned in note 1, supra, Huminski’s related appeal No. 16-11677 sought to reopen
his challenge of the tax deficiencies for years 2005 through 2008. This Court has now affirmed
the Tax Court’s denial of Huminski’s motion to reopen his challenge with respect to those years.
Thus, with respect to the years 2005 through 2008, Huminski not only had an opportunity to
challenge the deficiencies, he did so and lost. And as we note in the text above, Huminski had an
opportunity to challenge the deficiencies for the years 2009 and 2010, but failed to do so within
the 90 day time limit.
                                               4
              Case: 16-12400     Date Filed: 02/15/2017   Page: 5 of 5


specific findings concerning his argument that his underlying tax liabilities were

the product of IRS fraud. Although the Tax Court denied Huminski’s motion for

reconsideration in a summary fashion, remand is not required because a complete

understanding of the issues may be had without the aid of separate findings. See

Harris v. Thigpen, 941 F.2d 1495, 1504 n.16 (11th Cir. 1991) (interpreting the

requirement, from Fed. R. Civ. P. 52(a), that a district court must make findings of

fact and conclusions of law in the record). Furthermore, even assuming, arguendo,

that the Tax Court erred by failing to explain its reasoning, we may affirm “on any

ground that finds support in the record.” Long, 772 F.3d at 675. As discussed

previously, supra, Huminski was precluded from challenging his underlying tax

liability because he received statutory notices of deficiency for tax years 2005-

2010. Accordingly, the Tax Court did not err by declining to address Huminski’s

fraud-on-the-court argument, because it only pertained to the existence and amount

of his underlying tax liability. Thus, the Tax Court did not abuse its discretion by

denying Huminski’s motion for reconsideration, and we affirm.

      AFFIRMED.




                                          5